DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
In page 15, ll. 22, “(Figure 5A)” is presented, but all figures filed originally do not include Fig. 5A.  
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3: in ll. 4, “first eye” should be changed to “the first eye”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
claim 7 presents one magnetic sensor used to determine both a first eye gaze direction vector and a second eye gaze direction vector, which is lack of support in light of the original specification wherein only an embodiment involving two magnetic sensors used with each for determining a respective eye gaze direction vector is provided. Claims 8-17 are rejected because they depend on claim 7.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein a first and second eye gaze direction vectors are perpendicular to the center of the first and second eye, respectively” in ll. 4-6. Because the plain meaning of “center” refers to the middle point of a circle or sphere, it is impossible to understand how a vector could be limited for being perpendicular to a point.  
Claims 2-6 are rejected because they depend on claim 1.
Claim 3 is further rejected for reciting “focal point of first eye” and “focal point of the second eye”. In view of common knowledge, a focal point of an eye is a point of some distance away from the eye and clearly viewed by the eye (i.e., not located at the position of the eye). The meaning of “focal point of first eye” and “focal point of the second eye”, however, are obviously different from the common knowledge. Clear and essential definition of “focal point of first eye” and “focal point of the second eye” are omitted, such omission amounting to a gap between the elements of the instant claim (e.g., what is meant by “first positional difference” and “second positional difference” is unclear).  See MPEP § 2172.01. Claim 4 is further rejected because it depends on claim 3.
Claim 5 is further rejected for reciting “the center of the eye corresponds to a horizontal and vertical meridian of the eye”. It is unclear what is meant by “corresponds to a horizontal and vertical meridian of the eye” in this context. 
Claim 7 recites “determines a first and second eye gaze direction vectors that are perpendicular to a center of the first and second eye, respectively” in ll. 6-7 from the bottom. Because the plain meaning of “center” refers to the middle point of a circle or sphere, it is impossible to understand how a vector is defined to be perpendicular to a point.  Furthermore, claim 7 presents one magnetic sensor used to determine both a first eye gaze direction vector and a second eye gaze direction vector, which is inconsistent with the specification (including all drawings) wherein two magnetic sensors are used with each for determining a respective eye gaze direction vector.
Claims 8-17 are rejected because they depend on claim 7.
Claim 12 is further rejected for reciting “the center of the first and second eye corresponds to a horizontal and vertical meridian of the first and second eye”. It is unclear what is meant by “corresponds to a horizontal and vertical meridian of the eye” in this context. 
Claim 18 recites “determines a first and second eye gaze direction vectors that are perpendicular to a center of the first and second eye, respectively” in ll. 6-7 from the bottom. Because the plain meaning of “center” refers to the middle point of a circle or sphere, it is impossible to understand how a vector is defined to be perpendicular to a point.  
Claims 19-20 are rejected because they depend on claim 18.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Specifically, if the center of the first eye, the center of the second eye presented in the independent claims, 1, 7 and 18 were precisely defined such that the claimed limitation concerning the first and second eye gaze direction vectors being perpendicular to respective eye centers is understandable to an ordinary skill in the art, the independent claims would be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0353926 discloses in Figs. 1 and 3-5 an 3-axis magnetometer being used to detect an eye convergence angle of an object of interest.
US 2020/0096786 discloses in Fig. 3 embedded 3-axis magnetometers (309, 311) of determining angles of gazes of eyes and in Fig. 4 a formula for convergence determination.
US 2021/0026444 discloses in Fig. 2 using magnetometer 201 and accelerometers 202A and 202B in combination to detect and track the orientation of contact lens 102.
US Patent No. 11,237,408 discloses in Fig. 3 using Hall effect sensor 344 and one or more magnetic sensor 382 to detect a magnetic field specifically generated so as to determine an angle of eye gaze.
CN 10815644 discloses in Fig. 5 using a pair of cameras to obtain gazes of two eyes and further determine eye convergence of an object of interest.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693